           Case 1:18-cv-07128-KPF Document 39 Filed 12/11/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK
____________________________________________
                            :
UNITED STATES SECURITIES AND                :
EXCHANGE COMMISSION                         :
                                            :
              Plaintiff,                    :
                                            :
              vs.                           :   1:18-cv-07128-KPF-KNF
                                            :
CHRISTOPHER COLLINS,                        :
CAMERON COLLINS, and                        :
STEPHEN ZARSKY,                             :
                                            :
              Defendants.                   :
_________________________________________ :

           FINAL JUDGMENT AS TO DEFENDANT CHRISTOPHER COLLINS

        The Securities and Exchange Commission having filed a Complaint, and Defendant

 Christpher Collins having entered a general appearance; consented to the Court’s jurisdiction

 over Defendant and the subject matter of this action; consented to entry of this Final Judgment;

 waived findings of fact and conclusions of law; and waived any right to appeal from this Final

 Judgment:

                                                  I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

 permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

 Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

 interstate commerce, or of the mails, or of any facility of any national securities exchange, in

 connection with the purchase or sale of any security:

        (a)     to employ any device, scheme, or artifice to defraud;



                                                  1
             Case 1:18-cv-07128-KPF Document 39 Filed 12/11/19 Page 2 of 4



        (b)      to make any untrue statement of a material fact or to omit to state a material fact

                 necessary in order to make the statements made, in the light of the circumstances

                 under which they were made, not misleading; or

        (c)      to engage in any act, practice, or course of business which operates or would

                 operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                  II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

       (a)       to employ any device, scheme, or artifice to defraud;

       (b)       to obtain money or property by means of any untrue statement of material fact or

                 any omission of a material fact necessary in order to make the statements made,

                 in light of the circumstances under which they were made, not misleading; or

       (c)       to engage in any transaction, practice, or course of business which operates or

                 would operate as a fraud or deceit upon the purchaser.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in



                                                   2
          Case 1:18-cv-07128-KPF Document 39 Filed 12/11/19 Page 3 of 4



Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant

to Section 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)] and Section 20(e) of the

Securities Act [15 U.S.C. § 77t(e)], Defendant is permanently prohibited from acting as an

officer or director of any issuer that has a class of securities registered pursuant to Section 12 of

the Exchange Act [15 U.S.C. § 78l] or that is required to file reports pursuant to Section 15(d) of

the Exchange Act [15 U.S.C. § 78o(d)].

                                                 IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code [11 U.S.C. §523], the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal




                                                  3
          Case 1:18-cv-07128-KPF Document 39 Filed 12/11/19 Page 4 of 4



securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code [11 U.S.C. §523(a)(19)].

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                VII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.




Dated: December 10, 2019
       New York, New York
                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 4
